Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is a response to a 371 application filed -----12/12/2019 which is a national stage application of PCT/IB2018/000766 filed 6/19/2018, which claims domestic priority to 62/521,758 filed 6/19/2017.

As filed, claims 1-11 are pending.


Election/Restrictions
Applicant’s election without traverse of Group I – Claims 1-8, 10, and 11  in the reply filed on 7/12/2022 is acknowledged.

Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/12/2022.

Regarding the election of species requirement, Applicant elected the species of 4-[2-(4-bromo-phenylsulfanyl)-acetylamino]-1-phenethyl-1H-pyrazole-3-carboxylic acid which is found in paragraph 0055 of the instant specification.  The claims, which read on the elected species, are instant claims 1-8, 10, and 11, according to Applicant’s reply filed on 7/12/2022.  

Examination will begin with the elected species.  In accordance with the MPEP 803.02, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species, the search of the Markush-type claim will be extended.  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.

As per MPEP 803.02, the Examiner will attempt to determine whether the entire scope of the claims is patentable. Applicants' elected species, as shown above, does not make a contribution over the prior art.  

According to MPEP 803.02: should the elected species appear non-allowable, the search of the Markush-type claim will not be extended.  The Markush-type claim shall be rejected and claims to the nonelected invention held withdrawn from further consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/3/2020; 5/17/2021; 10/13/2021; 10/20/2021; 11/5/2021; 8/25/2022; and 9/30/2022 has been considered by the Examiner.

The information disclosure statement (IDS) submitted on 8/30/2022 has been considered by the Examiner except Cite No. 1 in the section of “FOREIGN PATENT DOCUMENTS’.
In order to consider the foreign patent document, at least an English abstract of the cited reference is needed.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 7, 8, and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

a)	Claim 1 recites the limitations, “an inhibitor of FAF1 activity of raising the amount of alpha-synuclein” or “an inhibitor of the FAF1 activity of regulating the amounts of LC-3 and p62” in reference to the instantly claimed process. Applicant has not described the claimed genus of “an inhibitor of FAF1 activity of raising the amount of alpha-synuclein” or “an inhibitor of the FAF1 activity of regulating the amounts of LC-3 and p62” in a manner that would indicate they were in possession of the full scope of this genus, or even to describe what this genus is comprised of. 
Regarding the requirement for adequate written description of chemical entities, Applicant's attention is directed to the MPEP §2163. In particular, Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089, 118 S. Ct. 1548 (1998), holds that an adequate written description requires a precise definition, such as by structure, formula, chemical name, or physical properties, "not a mere wish or plain for obtaining the claimed chemical invention." Eli Lilly, 119 F.3d at 1566. The Federal Circuit has adopted the standard set forth in the Patent and Trademark Office ("PTO") Guidelines for Examination of Patent Applications under the 35 U.S.C. 112.1 "Written Description" Requirement ("Guidelines"), 66 Fed. Reg. 1099 (Jan. 5, 2001), which state that the written description requirement can be met by "showing that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics," including, inter aria, "functional characteristics when coupled with a known or disclosed correlation between function and structure..." Enzo Biochem, Inc. v. Gen-Probe Inc., 296 F.3d 316, 1324-25 (Fed. Cir. 2002) (quoting Guidelines, 66 Fed. Reg. at 1106 (emphasis added)). Moreover, although Eli Lilly and Enzo were decided within the factual context of DNA sequences, this does not preclude extending the reasoning of those cases to chemical structures in general. Univ. of Rochester v. G.D. Searle & Co., 249 Supp. 2d 216, 225 (W.D.N.Y. 2003).
In the instant case, the claimed “an inhibitor of FAF1 activity of raising the amount of alpha-synuclein” or “an inhibitor of the FAF1 activity of regulating the amounts of LC-3 and p62” encompass any compound, siRNA, etc. that can inhibit FAF1. Applicants described a compound of instant formula (1) as an example of “an inhibitor of FAF1 activity of raising the amount of alpha-synuclein” or “an inhibitor of the FAF1 activity of regulating the amounts of LC-3 and p62”, which are not described adequately enough to allow one skilled in the art to ascertain that Applicant is in possession of the entire scope of that genus. Applicants have not described this genus in a manner that would allow one skilled in the art to immediately envisage the compounds contemplated for use.  As such, the claim lacks adequate written description for the claimed “an inhibitor of FAF1 activity of raising the amount of alpha-synuclein” or “an inhibitor of the FAF1 activity of regulating the amounts of LC-3 and p62”. 

b)	Regarding claim 7, this claim is dependent of claim 1, and it failed to correct the defective issue in claim 1, which rendered this claim improper.


c)	Claims 4 and 10 recite the limitation, “a compound that binds to FAF1 protein that is effective for decreasing the amount of α-synuclein that is phosphorylated at amino acid S129” in reference to the instantly claimed process. Applicant has not described the claimed genus of “a compound that binds to FAF1 protein that is effective for decreasing the amount of α-synuclein that is phosphorylated at amino acid S129” in a manner that would indicate they were in possession of the full scope of this genus, or even to describe what this genus is comprised of. 
Regarding the requirement for adequate written description of chemical entities, Applicant's attention is directed to the MPEP §2163. In particular, Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089, 118 S. Ct. 1548 (1998), holds that an adequate written description requires a precise definition, such as by structure, formula, chemical name, or physical properties, "not a mere wish or plain for obtaining the claimed chemical invention." Eli Lilly, 119 F.3d at 1566. The Federal Circuit has adopted the standard set forth in the Patent and Trademark Office ("PTO") Guidelines for Examination of Patent Applications under the 35 U.S.C. 112.1 "Written Description" Requirement ("Guidelines"), 66 Fed. Reg. 1099 (Jan. 5, 2001), which state that the written description requirement can be met by "showing that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics," including, inter aria, "functional characteristics when coupled with a known or disclosed correlation between function and structure..." Enzo Biochem, Inc. v. Gen-Probe Inc., 296 F.3d 316, 1324-25 (Fed. Cir. 2002) (quoting Guidelines, 66 Fed. Reg. at 1106 (emphasis added)). Moreover, although Eli Lilly and Enzo were decided within the factual context of DNA sequences, this does not preclude extending the reasoning of those cases to chemical structures in general. Univ. of Rochester v. G.D. Searle & Co., 249 Supp. 2d 216, 225 (W.D.N.Y. 2003).
In the instant case, the claimed “a compound that binds to FAF1 protein that is effective for decreasing the amount of α-synuclein that is phosphorylated at amino acid s129” encompass any compound, siRNA, etc, that can bind to FAF1 protein. Applicants described a compound of instant formula (I) as an example of “a compound that binds to FAF1 protein that is effective for decreasing the amount of α-synuclein that is phosphorylated at amino acid S129”, which are not described adequately enough to allow one skilled in the art to ascertain that Applicant is in possession of the entire scope of that genus. Applicants have not described this genus in a manner that would allow one skilled in the art to immediately envisage the compounds contemplated for use.  As such, the claims lack adequate written description for the claimed “a compound that binds to FAF1 protein that is effective for decreasing the amount of α-synuclein that is phosphorylated at amino acid S129”.

d)	Regarding claim 8, this claim is dependent of claim 4, and it failed to correct the defective issue in claim 4, which rendered this claim improper.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 6, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

a)	Regarding claim 3, the claim recites the phrase, “the aminopyrazole compound” wherein the word, “the”, requires antecedent basis, and it is unclear where applicant has defined “an” aminopyrazole compound in claim 1 or 3.  Without antecedent basis, the claim is rendered indefinite.

b)	Regarding claim 5, the claim recites the phrase, “the inhibitor of FAF1 activity” wherein the word, “the”, requires antecedent basis, and it is unclear where applicant has defined “an” inhibitor of FAF1 activity in claim 4 or 5.  Without antecedent basis, the claim is rendered indefinite.

c)	Regarding claim 6, the claim recites the phrase, “the aminopyrazole compound” wherein the word, “the”, requires antecedent basis, and it is unclear where applicant has defined “an” aminopyrazole compound in claim 4 or 6.  Without antecedent basis, the claim is rendered indefinite.

d)	Regarding claim 8, the claim recites the phrase, “the FAF1 inhibitor”, wherein the word, “the”, requires antecedent basis, and it is unclear where applicant has defined “an” FAF1 inhibitor in claim 4 or 8.  Without antecedent basis, the claim is rendered indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Subacute toxicity evaluation of KR-33493, FAF1 inhibitor for a new anti-parkinson’s disease agent, after oral administration in rats and dogs”, hereinafter Jeong, as evidenced by “α-Synucleinopathy phenotypes”, hereinafter McCann and Foreign Application Publication No. WO2008/051047, hereinafter Jung (see IDS filed 5/17/2021).

Regarding claims 1-8, 10, and 11, Jeong, for instance, teaches that compound KR-33493, having the following structure, is a FAF1 inhibitor, which is used to treat Parkinson’s disease (PD), since FAF1 is selectively increased in the brain of PD.  The abovementioned disclosure is further supported by evidentiary reference Jung, which also teaches that the abovementioned compound can be administered in oral forms. 
Parkinson’s disease is also the most common pure α-synucleinopathy phenotype according to evidentiary reference McCann.
All of which meet all the limitations of these claims.


    PNG
    media_image1.png
    240
    288
    media_image1.png
    Greyscale
(Jeong, pg. 388, Fig. 1, KR-33493)

Wherein: instant variable R1 is CO2R3; instant variable R3 is H; instant variable R2 is -(CH2)2-phenyl; instant variable B is H; instant variable n is 0; instant variable Y is S; instant variable A is CH; and instant variable Z is Br.


    PNG
    media_image2.png
    170
    499
    media_image2.png
    Greyscale

(Jeong, pg. 387, abstract)


    PNG
    media_image3.png
    101
    357
    media_image3.png
    Greyscale

(Jeong, pg. 388, left column, 1st paragraph)


    PNG
    media_image4.png
    292
    365
    media_image4.png
    Greyscale

(McCann, pg. 562, right column, last paragraph)


    PNG
    media_image5.png
    159
    496
    media_image5.png
    Greyscale

(McCann, pg. 562, abstract)

    PNG
    media_image6.png
    331
    606
    media_image6.png
    Greyscale

(Jung, pg. 4, lines 10-19)


    PNG
    media_image7.png
    193
    622
    media_image7.png
    Greyscale

(Jung, pg. 20, lines 7-12)


    PNG
    media_image8.png
    103
    140
    media_image8.png
    Greyscale
(Jung, pg. 5, compound 23)

Although Jeong, McCann, and Jung did not explicitly recite the mechanism of FAF1 in elevating the amount of α-synuclein that is phosphorylated at amino acid S129 in Parkinson’s’ disease, the Examiner finds that such mechanism is an unknown mechanism that is inherently present in FAF1.  According to MPEP 2112(I) and (II), the discovery of a previously unappreciated mechanism in FAF1 does not make the instantly claims patentably new.  In addition, such inherent mechanism does not have to be recognized at the time of the invention.  
Therefore, the Examiner finds that the abovementioned FAF1 inhibitor, as taught by Jeong and Jung, would inherently reduce the amount of α-synuclein that is phosphorylated at amino acid S129 in Parkinson’s’ disease.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

The instant claims are drawn to a method of treatment via a FAF1 inhibitor or a compound of instant formula (1).

Claims 1-8, 10, and 11 are rejected on the ground of nonstatutory obviousness-type double patenting (ODP) as being unpatentable over the conflicting claims of the following U.S. patents or co-pending applications.  See Table below.  
		If the conflicting claims are in a co-pending application, then the rejection is a provisional ODP rejection because the conflicting claims have not in fact been patented.
Co-pending Application No./  U.S. Patent No.
Conflicting Claims
Provisional ODP
(Yes or No)
7,939,550
1-5
No

		
		The analysis employed for an obviousness-type double patenting rejection parallels the analysis for a determination of obviousness under 35 U.S.C. § 103. See MPEP 804; In re Braat, 937 F.2d 589, 19 USPQ 2d 1290 (Fed. Cir. 1991); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). For this reason, the factual inquires set forth in Graham v. John Deere Co., 383 U.S. 1, USPQ 459 (1966) are employed herein.
	The Graham v. Deere inquires are summarized as follows: (A) Determining the scope and contents of the patent claim relative to a claim in the application at issue; (B) Ascertaining the differences between the scope and content of the patent claim as determined in (A) and the claim in the application at issue; (C) Determine the level of ordinary skill in the pertinent art; and, (D) Evaluate any objective indicia of nonobviousness.
	(A) Determining the scope and contents of the patent claim relative to a claim in the application at issue – The conflicting claims of the abovementioned U.S. patent are drawn to a compound of instant formula (1).
	(B) Ascertaining the differences between the scope and content of the patent claim as determined in (A) and the claim in the application at issue - The conflicting claims of the abovementioned U.S. patent did not described the compound of instant formula (1) in a method of treatment-type claim.
	(C) Determine the level of ordinary skill in the pertinent art - the level of ordinary skill in the art may be found by inquiring into: (1) the type of problems encountered in the art; (2) prior art solutions to those problems; (3) the rapidity with which innovations are made; (4) the sophistication of the technology; and (5) the education level of active workers in the field. Custom Accessories, Inc. v. Jeffrey-Allan Industries, Inc., 807 F.2d 855, 962 (Fed. Cir. 1986). All of those factors may not be present in every case, and one or more of them may predominate. Envtl. Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 696 (Fed. Cir. 1983).
	Based on the typical education level of active workers in the field of organic chemistry, as well as the high degree of sophistication required to solve problems encountered in the art, the Examiner finds that a person of ordinary skill in the art would have at least a college degree in the field related to medicine, chemistry, and/or the pharmaceutical art and at least four years of work experience, i.e. a masters or doctorate level scientist/clinician.
(D) Evaluate any objective indicia of nonobviousness - none
Conclusion - Although the conflicting claims are not identical, one of ordinary skill in the art would recognize that they are not patentably distinct from each other because they are drawn to the same compound having the same therapeutic utility (e.g. compound used to treat Parkinson’s disease, etc.).  As a result, an infringer of a patent issuing from the instant claims would also be an infringer of the conflicting claims of the abovementioned U.S. patent. 
As recited above, the compound in the conflicting claims of abovementioned U.S. patent is the compound of instant formula (1).  However, these conflicting claims may have described the compound of instant formula (1) in a method of treatment-type claim. In addition, the lack of describing the compounds in the abovementioned U.S. patent as FAF1 inhibitor that reduces the amount of α-synuclein that is phosphorylated at amino acid S129 is not considered as patentably new by the Examiner because such inhibitory activity toward FAF1 is an unknown property that is inherently present in the compounds of the abovementioned U.S. patent, which did not have to recognized at the time of invention. See MPEP 2112(I)-(II). In addition, Parkinson’s disease is known as the most common pure α-synucleinopathy phenotype according to evidentiary reference McCann (see above).
Structural similarity is the touchstone of the nonobviousness inquiry for patents claiming a novel chemical compound. Eisai Co. v. Dr. Reddy's Laboratories, 533 F.3d1353,1356-57 (Fed. Cir. 2008). In this case, the compounds are the same; i.e., they have the same atomic composition and the same atomic connectivity. For this reason, one of ordinary skill in the art would anticipate that this is the same compound.
	The unpredictable nature of the chemical arts generally allows an assertion of similarity to be rebutted by a sufficient demonstration of nonobviousness that employs secondary considerations of objective indicia. In this case, there are no indicia of nonobviousness shown to provide evidence that the structure and the therapeutic utility of the abovementioned compounds is excluded as the compound of instant formula (I) and the instantly claimed method. Absent indicia of nonobviousness, the Examiner finds that one of ordinary skill in the art would consider the instant compound forms and methods of treatment and that of the conflicting claims of the abovementioned U.S. patent to be equally effective in their objective.
	This rejection is in agreement with the judicially created doctrine grounded in public policy to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.

	


Claim Objections
Claims 1, 4, 7, 8, 10, and 11 are objected to because of the following informalities:
a)	Regarding claim 1, the claim recites the phrase, “raising the amount of alpha-synuclein” or “regulating the amounts of Lc-3 and p62”.
	Such expression can be clarified by reciting -- raising 

b)	Regarding claim 4, the claim recites the phrase, “decreasing the amount of α-synuclein”.
	Such expression can be clarified by reciting -- decreasing 

c)	Regarding claims 7 and 8, the claims recite the phrase, “through or skin other common practical methods”.
	Such expression can be clarified by reciting -- through or other common practical methods --.

d)	Regarding claim 10, the claim recites the phrase, “or an amount of a compound that binds to FAF1 protein that is effective for decreasing the amount”.
	Such expression can be clarified by reciting -- 

e)	Regarding claim 11, the claim recites the phrase, “in which an aminopyrazole compound of Formula (1)”.
	Such expression can be clarified by reciting -- in which the FAF1-binding compound is an aminopyrazole compound of Formula (1) --.
Appropriate correction is required.

Conclusion
Claims 1-8, 10, and 11 are rejected.
Claims 1, 4, 7, 8, 10, and 11 are objected.
Claim 9 is withdrawn.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626